Citation Nr: 1207925	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  03-27 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968 and from July 1976 to October 1979.  His first period of service included service in Korea.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Following the Veteran's testimony before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in April 2005, the Board remanded the issue in July 2005 for further development of the record.

In a February 2009 decision, the Board denied service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted a Joint Motion filed by representatives of both parties, vacating the Board's February 2009 decision, and remanding the matter to the Board for further proceedings consistent with the joint motion.  In May 2010, the Board remanded the claim for further development.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue is as stated on the title page.


FINDINGS OF FACT

1.  The stressor regarding seeing the remains of a soldier killed in The Demilitarized Zone during the Veteran's temporary duty assignment from November to December 1967 is related to the Veteran's fear of hostile military or terrorist activity, and it is consistent with the places, types, and circumstances of his service.  

2.  Two VA psychiatrists have confirmed that seeing the remains of a dead soldier is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to this stressor.

CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2010) (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of an appellant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).

Analysis

The Veteran served as a military policeman in the Republic of Korea from October 1966 to March 1968.  His unit's morning reports and a special orders extract reflect that the Veteran was given a temporary duty assignment in The Demilitarized Zone from mid-November 1967 to early December 1967.  Although the U.S. Army Joint Services Records Research Center determined that the Veteran did not serve in The Demilitarized Zone because his unit did not serve there during 1967, this Center did not address the appellant's temporary duty assignment from his unit to The Demilitarized Zone.  Therefore, this Center's determination is not probative.  

The Veteran claims that he saw the remains of a soldier serving under United Nations command of an unknown nationality killed in The Demilitarized Zone during his service there.  The appellant submitted Internet information showing increased hostilities on The Demilitarized Zone in 1967, resulting in the deaths of American soldiers.  

The revised regulations apply to this case as these actions directly involve hostile military action consistent with the circumstances of the Veteran's service in The Demilitarized Zone.  The appellant's report is deemed credible, and this particular stressful event he reports is deemed verified in the absence of clear and convincing evidence to the contrary.

As in-service exposure to a stressor is conceded in this case and the medical evidence shows a diagnosis of PTSD, the question is whether the current diagnosis of PTSD is related to the deemed verified stressor.  In a June 2004 statement, the Veteran's treating VA psychiatrist related his PTSD to his service in The Demilitarized Zone.  Similarly, an August to September 2005 VA discharge summary signed by a VA psychiatrist reflects that this doctor related the appellant's PTSD to this particular stressor.  Accordingly, entitlement to service connection for PTSD is in order.  

ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


